729 N.W.2d 864 (2007)
Mark Robert HERNE, Plaintiff/Counter-Defendant-Appellant,
v.
CHARTER TOWNSHIP OF WATERFORD, Defendant/Counter-Plaintiff-Appellee, and
Douglas W. Bradley, Defendant-Appellee.
Docket No. 133086. COA No. 271400.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.